Case 2:19-cv-02086-PKH Document 19                Filed 08/28/20 Page 1 of 1 PageID #: 575




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

KAREN M. MAURO-MACKEY                                                                PLAINTIFF

v.                                     No. 2:19-CV-02086

ANDREW SAUL, Commissioner,
Social Security Administration                                                     DEFENDANT

                                            ORDER

       The Court has received a report and recommendations (Doc. 17) from United States

Magistrate Judge Barry A. Bryant. Plaintiff Karen M. Mauro-Mackey has filed objections

(Doc. 18). The Court has reviewed the report and recommendations and social security transcript

de novo with respect to Plaintiff’s objections. 28 U.S.C. § 636(b)(1). Plaintiff’s objections offer

neither law nor fact requiring departure from the report and recommendations, and the report and

recommendations are ADOPTED IN FULL.

       IT IS THEREFORE ORDERED that the decision of the Commissioner of Social Security

to deny Plaintiff’s application is AFFIRMED and this case is DISMISSED WITH PREJUDICE.

Judgment will be entered separately.

       IT IS SO ORDERED this 28th day of August, 2020.


                                                            /s/P. K. Holmes, ΙΙΙ
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE
